DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 22 October 2021. The changes and remarks disclosed therein have been considered.
Claims 8, 22-27, 29-41 have been cancelled and claims 42-52 are newly added by Amendment. Therefore, claims 1-7, 9-21, 28, 42-52are pending in the application. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	New amended independent claims 42-52 filed on 22 October 2021, drawn to a local region exhibits is determined by illuminating the local region with light and measuring a voltage generated by the light.
II.	The original filed independent claim claims 1-7, 9-21, 28 filed on 09 June 2020, drawn to Fe.sub.1-xRh.sub.x, wherein x is in a range from greater than 0.47 to less than 0.50.
Newly submitted claims 42-52 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: because to a local region exhibits is determined by illuminating the local region with light and measuring a voltage generated by the light. The subcombination has separate utility such as determining Fe.sub.1-xRh.sub.x, wherein x is in a range from greater than 0.47 to less than 0.50.  
s 1-7, 9-21, 28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825